Citation Nr: 1640644	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left ankle disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.  He thereafter served in the Army Reserve and was ordered to active duty in support of Operation Desert Shield/Desert Storm from November 1990 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  As set forth above, the claim is in the jurisdiction of the RO in Indianapolis, Indiana.  

In September 2014, the Board remanded the claims for further development.

Copies of the September 2014 Board remand and a December 2014 supplemental statement of the case were sent to an old address and returned as undeliverable.  In June 2016, the Board mailed copies of these two documents to the Veteran's current address and afforded him 30 days to respond.  That 30-day period has expired.


FINDINGS OF FACT

1.  The Veteran has not had a chronic right ankle disorder, such as chronic right ankle strain, during the claim and appeal period and his reported right ankle symptoms have not been of a compensable degree during such period.  

2.  The Veteran has not had a chronic left ankle disorder, such as chronic left ankle strain, during the claim and appeal period and his reported left ankle symptoms have not been of a compensable degree during such period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder have not all been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for service connection for a left ankle disorder have not all been met..  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA's duty to notify was satisfied by a letter sent to the Veteran in May 2008; an additional letter was sent to him in October 2014.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  

VA afforded the Veteran VA examinations in August 2008 and October 2014, with the 2014 VA examination conducted pursuant to the Board remand.  With respect to the claims denied herein, the Board finds that the examinations are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

In the September 2014 remand, the Board directed VA to obtain records from the ECHO Clinic in Evansville and the Lexington Federal Medical Center.  VA determined that the Veteran needed to authorize the release of records not only from the ECHO Clinic but also from the Lexington Federal Medical Center.  In the October 8, 2014, letter, the Appeals Management Center (AMC) asked the Veteran to authorize the release of records from the ECHO Clinic and the Lexington Federal Medical Center.  The Veteran did not respond to that letter and, therefore, did not authorize the release of records from those two facilities.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claims.  38 U.S.C.A. § 5103.  There is no further duty to assist him with regard to obtaining non-VA treatment records.

VA obtained the service treatment records and Social Security Administration records.  VA obtained VA treatment records from March 2008 to December 2014, to include records obtained pursuant to the Board's remand.  The Board directed VA to obtain all records from the Evansville VA outpatient clinic from August 1991 to April 1998.  The Appeals Management Center (AMC) contacted the VA medical center in Marion, Indiana, instead of the VA medical center in Marion, Illinois.  The VA medical center in Marion, Indiana, indicated that they did not have any treatment records.  The VA medical center in Marion, Illinois, however, is the parent facility for the Evansville VA outpatient clinic.  

A May 2008 VA Form 21-4142 (authorization and consent to release information to the Department of Veterans Affairs (VA)) and the Board remand reflect that these treatment records dated in the 1990s pertain to treatment of a knee disorder as well as a psychiatric disorder and not an ankle disorder.  There is, however, no allegation or other indication that these VA treatment records pertain to an ankle disorder.  Thus, the Board's directive pertained to the claims of entitlement to service connection for bilateral knee and psychiatric disorders only, which were granted post-remand.  As such, the AMC did not have to obtain these records dated from 1990s for the remaining service-connection claims on appeal.

In light of the above, the Board finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Governing Law and Regulation

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, joint pain.  38 C.F.R. § 3.317(b).

Diagnostic Code 5271 (ankle, limited motion of) calls for the assignment of a 
10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271 (2015).

Normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

Diagnostic Code 5311 pertains to impairment of Muscle Group XI, the posterior and lateral crucal muscles and the muscles of the calf.  The function of this muscle group is propulsion and plantar flexion.  38 C.F.R. § 4.73 , Diagnostic Code 5311 (2015).  Diagnostic Code 5312 pertains to impairment of Muscle Group XII, the anterior muscles of the leg.  The function of this muscle group is dorsiflexion and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2015). 

Under Diagnostic Codes 5311 and 5312, a zero percent and 10 percent disability ratings are warranted for slight and moderate injuries, respectively.  Twenty and 30 percent disability ratings are assigned for moderately severe and severe injuries, respectively.  38 C.F.R. § 4.73, Diagnostic Codes 5311-12. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015) .

Objective findings of a slight muscle injury include no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function.  Objective findings of a moderate muscle injury include some loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side.  Objective findings of a moderately severe injury include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side; and tests of strength and endurance compared to the sound side demonstrate positive evidence of impairment.  Objective findings of a severe injury include palpation shows loss of deep fascia or muscle substance, or soft flabby muscles; and tests of strength, endurance, or coordinated movements compared to the corresponding muscles of the uninjured side indicate severe impairment.  38 C.F.R. § 4.56(d) (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Veteran filed his claim for a bilateral ankle disorder in April 2008.

There is conflicting medical evidence on the existence of a current disability.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board has reviewed all of the evidence of record, to include service treatment records, post-service treatment records, the Social Security Administration records, and the VA examination reports.  The weight of the evidence is against a finding that the Veteran has or has had a chronic right ankle disorder, such as chronic right ankle strain, during the appellate period or that his right symptoms have been a chronic disorder manifested to a compensable degree during the appellate term.  Similarly, the weight of the evidence is against a finding that the Veteran has or has had a chronic left ankle disorder, such as chronic left ankle strain, during the appellate period or that his left ankle symptoms have been a chronic disorder manifested to a compensable degree during the appellate term.

The Veteran's service treatment records show that in July 1978 he was treated for a left ankle sprain.  There were no further complaints, findings, or diagnoses of a left ankle disorder during service.  As for the right ankle, there were no complaints, findings, or diagnoses of a right ankle disorder during service.  On the February 1982 separation examination, the Veteran denied a history of foot trouble and the lower extremities and feet were normal.  Similarly, at September 1986 and July 1990 physical examinations, a June 1991 separation examination, and an October 1996 physical examination, the Veteran denied a history of foot trouble and the lower extremities and feet were normal.  

Non-VA treatment record shows that in June 2001 the Veteran complained of weak ankles, that in December 2000 X-rays of the ankles were normal, and that in August 2005 the assessment was a history of chronic bilateral ankle pain.   

VA treatment records reflect that in May 2008 the Veteran had a physical therapy consult for a knee brace.  He reported that he had previously had a brace for his knee and also had pain of his neck, back and ankles and that he had worn braces in those areas.  June 2008 physical therapy notes documents that he had complained of bilateral ankle weakness and been prescribed exercises.  

The August 2008 examination report documents that the Veteran had 0 to 5 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion with pain only at 5 degrees of dorsiflexion for both ankles ankle and no instability.  Diagnosis was bilateral ankle strain.

The October 2014 VA examination report reflects that the Veteran reported a bilateral throbbing type of pain in the ankles on a daily basis.  Physical examination revealed that the range of motion in the ankles was normal bilaterally.  There was no pain noted on exam in either ankle, and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in either ankle.  The Veteran was able to perform repetitive-use testing with at least three repetitions in both ankles with no additional loss of function or range of motion after three repetitions.  Muscle strength in plantar flexion and dorsiflexion was 5/5 in the right ankle with no reduction in muscle strength.  The Veteran did not have muscle atrophy.  There was no ankylosis as well as no instability or dislocation suspected.  The Veteran reported that he wears bilateral ankle braces for support when he knows he is going to be on his feet and that he uses a cane for mobility and stability for his bilateral ankle condition.  

The examiner concluded that the Veteran did not have a current ankle disorder in either ankle.  The examiner stated that upon examination, the ankles were normal.  The examiner noted that X-rays showed questionable right ankle joint effusion but that effusion was not present on exam.  The examiner indicated that X-rays of the left ankle were normal.  The examiner added that while the Veteran had a history of left ankle sprain in service, the exam today does not support a current left ankle disorder.

In a December 2014 addendum to the October 2014 VA examination report, the examiner opined that the current right and left ankle disabilities are less likely as not incurred during active service or otherwise causally related to active service or any incident therein.  The examiner's rationale was that while the Veteran was treated for a left ankle sprain in July 1978, there is no evidence to support chronicity of this problem.  The examiner noted that reports of medical history in September 1986 and October 1996 are negative for a bilateral ankle condition.  The examiner added that the October 2014 VA examination was normal except for the Veteran's subjective reporting of bilateral ankle pain.
 
In determining whether the Veteran has or has had a current disability, such as ankle strain, during the appellate period, the Board gives greater weight to the October 2014 VA examination report than to the August 2008 VA examination report because the October 2014 VA examination report is supported by VA treatment records showing no treatment or findings of ankle symptomatology as well as no diagnosis of an ankle disorder since his reports in June 2008.  The Board notes that the October 2014 VA examiner did opine in the December 2014 addendum about whether any current right and left ankle disabilities are related to service.  The evidence shows that the examiner answered a question predicated on the existence of a current disability, as requested by the directives of the Board's remand.  In her rationale, the examiner stated that the October 2014 VA examination was normal.  Therefore, as to the existence of a current disability, the Board gives no probative weight to the fact that the examiner rendered an opinion predicated on the existence of a current disability.

Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of an ankle disability, such as ankle strain,  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not to say that the Veteran lacks the ability to describe what he experiences through his senses.  Rather, medical expertise is necessary to determine whether what someone experiences through their senses is actually a medical condition or related to any pathology.  

As noted, an award of chronic symptom as a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317 requires that such disability has manifested to a compensable degree.  The symptoms reported by the Veteran are rated by analogy to limitation of motion and a muscle injury to determine if these complaints have been manifested to a compensable degree.  38 C.F.R. § 4.71, Diagnostic Code 5271; 38 C.F.R. § 4.73, Diagnostic Codes 5311-12.  

As for pain, an August 2008 VA examination report reveals that the range of motion in the ankles was five degrees of dorsiflexion bilaterally and 45 degrees of plantar flexion bilaterally.  The October 2014 VA examination report reflects that the range of motion in the ankles was normal bilaterally.  The weight of evidence does not show moderate limitation of motion in either ankle during the appellate period.  

The August 2008 VA examination report reflects that there was no change in range of motion with repetition.  The examiner noted that the Veteran appeared to be most affected by pain in the ankles rather than by fatigue, weakness, lack of endurance, or incoordination.

The October 2014 VA examination report reveals that there was no pain noted on exam in either ankle, and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in either ankle.  The Veteran was able to perform repetitive-use testing with at least three repetitions in both ankles with no additional loss of function or range of motion after three repetitions.  The examiner noted that the examination contradicts the Veteran's statement of functional loss because the examination is normal.  The examiner added that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that the examination neither supports nor contradicts the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups because the Veteran was not experiencing a flare-up.

These medical findings are insufficient to warrant a compensable rating for pain in either ankle pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) during the appellate period.  

As for the instability there was no instability at the August 2008 VA examination.  The October 2014 VA examination report reflects that muscle strength in plantar flexion and dorsiflexion was 5/5 in the right ankle with no reduction in muscle strength.  The Veteran did not have muscle atrophy.  The weight of evidence does not show a moderate injury to either Muscle Group XI or Muscle Group XII in either ankle during the appellate period.  The Board observes that the cardinal signs of disability that are considered in evaluating muscle injuries incorporate all of the functional limitations that may result.  Therefore, DeLuca considerations are not for application in this case in evaluating whether instability has been manifested to a compensable degree.  

Based on the above findings, the Board finds that the evidence does not establish that his claimed bilateral ankle pain and instability have manifested to a compensable degree during the appellate period as to warrant a finding of undiagnosed illness.  See 38 C.F.R. § 3.317.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his claimed ankle disorders, to include as due to an undiagnosed illness, are related to 


(CONTINUED ON NEXT PAGE)
service.  Therefore, the preponderance of the evidence is against the claims, and they are denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left ankle disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


